Citation Nr: 0735417	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO. 05-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Service connection for diabetes mellitus, type II, to include 
as associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 until March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas. 


FINDINGS OF FACT

1. The veteran has a current diagnosis of diabetes mellitus. 

2. The veteran's service in Vietnam has been confirmed by the 
Department of the Air Force.  


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred during 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 



Merits of the Claim
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as diabetes mellitus, when such disease is manifested to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

That an injury or event occurred in service alone is not 
enough. There must be chronic disability resulting from that 
injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary that the 
veteran was not exposed to any such agent during service. 38 
U.S.C.A. § 1116(f). 

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). 

For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transit peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600 (June 24, 2002).

Notwithstanding the presumptive provisions above, the United 
States Court of Appeals for the Federal Circuit has held that 
a claimant is not precluded from establishing service 
connection for a disease averred to be related to herbicide 
exposure, as long as there is proof of such direct causation. 
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994), reversing in part Combee v. Principi, 4 Vet. App. 78 
(1993); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997). 

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, by way of proof of actual direct 
causation, showing that his exposure to an herbicide during 
service caused any current disorders. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d). 

However, where the dispositive issue involves a question of 
medical causation (such as whether a condition claimed is the 
result of active service in the military) only competent 
medical evidence is probative. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992). 

The record reflects that the veteran has a current diagnosis 
of diabetes mellitus, type II.  Further, the Awards and 
Decorations Section of the Department of the Air Force 
reviewed military personnel records and verified the 
veteran's assignment in Vietnam.  He was found to have earned 
the Vietnam Service Medal for his service in Vietnam, for the 
period of July 16, 1968, until October 1, 1968, in addition 
to two additional service stars (VSM w/ 3 BSS), the 
Presidential Unit Citation (PUC), and the Republic of Vietnam 
Gallantry Cross with Palm (PVNGC w/ P) all for the same time 
frame.

In sum, the veteran has confirmed service in Vietnam, the 
Board finds that he is entitled to a presumption of exposure 
to Agent Orange or other herbicides. Moreover, the record 
reflects a diagnosis of diabetes mellitus since at least 
2000.  Thus, service connection for diabetes mellitus on a 
presumptive basis pursuant to 38 U.S.C.A. § 1116 is 
warranted.

Given that the veteran is entitled to service connection 
based on a presumption of exposure to Agent Orange, the Board 
need not reach the issue of entitlement to direct service 
connection under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


